         Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

GUY SNODGRASS                             *
c/o Mark S. Zaid, P.C.                    *
1250 Connecticut Avenue, N.W.             *
Suite 700                                 *
Washington, D.C. 20036                    *
                                          *
       Plaintiff,                         *    Civil Action No: 19-2607
                                          *
       v.                                 *
                                          *
DEPARTMENT OF DEFENSE                     *
1000 Defense Pentagon                     *
Washington, D.C. 20301-1000               *
                                          *
       Defendant.                         *
*      *     *         *       *      *   *    *      *      *      *                 *
                                      COMPLAINT

    Plaintiff Guy Snodgrass (“Snodgrass”) brings this action against defendant

Department of Defense (“DoD”) for injunctive and declaratory relief pursuant to the

Administrative Procedure Act, 5 U.S.C. § 702 et seq., the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201, and the First Amendment to the Constitution of the United States.

    DoD has unlawfully imposed a prior restraint upon Snodgrass by obstructing and

infringing on his right to publish unclassified information in his manuscript entitled,

“Holding the Line: Inside Trump’s Pentagon With Secretary Mattis” (Sentinel,

October 29, 2019)(“Manuscript”). It has unreasonably delayed the formal completion of

the classification review, particularly in order to benefit – and with the acquiescence, if

not complicity of – former Secretary of Defense James Mattis (“SecDef Mattis”), whose

own book not coincidently will be published on September 3, 2019.

    But more importantly, DoD has unlawfully demanded the redaction of wholesale

chapters that it has acknowledged are unclassified. DoD has also implicitly threatened
          Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 2 of 10



Snodgrass with potential legal and/or administrative retaliation were he to violate alleged

loyalty oaths sought by SecDef Mattis that have absolutely no application or lawful effect

on him.

   Snodgrass’s Manuscript was scheduled for publication on October 29, 2019, but now

that date will have to be pushed back because DoD deliberately failed to fulfill its lawful

obligations and continued to impose inappropriate and legally inapplicable requirements

upon Snodgrass. Because of these actions/inactions, Snodgrass challenges DoD’s

continuing and unlawful conduct in violation of his right to free speech under the First

Amendment of the U.S. Constitution.

                                    JURISDICTION

   1. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 702 and

28 U.S.C. § 1331.

                                          VENUE

   2. Venue is appropriate in the District under 5 U.S.C. § 703 and 28 U.S.C. § 1391.

                                          PARTIES

   3. Plaintiff Snodgrass recently served as Director of Communications and Chief

Speechwriter to SecDef Mattis. A former Naval Aviator and F/A-18 pilot, he served as

commanding officer of a fighter squadron based in Japan, TOPGUN instructor, and

combat pilot over the skies of Iraq as part of his twenty year Navy career. He retired from

government service in 2018. Today he is the founder and CEO of Defense Analytics, a

strategic consulting and advisory firm.




                                             2
         Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 3 of 10



   4. Defendant DoD is an agency of the United States and subject to the jurisdiction of

this Court. DoD’s actions have prevented Snodgrass from publishing portions of his

Manuscript.

                                          FACTS

The Manuscript: Holding the Line

   5. The Manuscript is a memoir of Snodgrass’s seventeen months serving with

SecDef Mattis, offering a firsthand account of how SecDef Mattis led the U.S. military

through global and domestic challenges.

   6. SecDef Mattis has said very little about his difficult role, and since his resignation

has kept his views of the President and his policies private, that is, until SecDef Mattis

broke his silence to promote his forthcoming book. Snodgrass, who as noted served as

SecDef Mattis’s former chief speechwriter and communications director, has drafted the

Manuscript to share with readers his own experience of serving in the Pentagon and other

tours during his career. Based on his many months of closely working alongside of

SecDef Mattis, Snodgrass reveals in the Manuscript how one of the nation’s greatest

generals walked a political tightrope while leading the world’s most powerful military.

   7. For example, the Manuscript describes how SecDef Mattis, Snodgrass,

and staff members reacted to various administration and international issues.

   8. The Manuscript is the first and only book written by a staff member with personal

knowledge of key decisions and moments in history. It is a testament to the quiet and

steady efforts of SecDef Mattis and the dedicated men and women he led within DoD.




                                              3
         Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 4 of 10



DoD’s Prepublication Review Process

   9. Before the Manuscript was submitted to DoD for classification review, DoD

learned of the planned publication of Holding the Line. In an unusual move, by letter

dated March 21, 2019, the DoD’s Office of General Counsel sent a threatening letter to

Snodgrass and informed him that “[i]f you violate your prepublication review

requirement or other legal obligations, the Department will urge legal action against you

and anyone acting in concert with you.”

   10. Via e-mail on March 26, 2019, before the public was alerted of his Manuscript,

Snodgrass informed SecDef Mattis of the forthcoming publication of his book. SecDef

Mattis responded “I regret that you appear to be violating the trust that permitted you as a

member of my staff to be in private meetings in my office, where those of us carrying the

responsibilities believed that all could speak openly in pre-decisional discussions.” In his

e-mail, SecDef Mattis cc’d two members of the DoD’s Office of General Counsel.

   11. On April 26, 2019, Snodgrass timely and properly submitted his manuscript to

DoD for prepublication review (in fact, Snodgrass had been in touch with DoD officials

several times in the months prior to confirm exactly what steps he needed to take and

always intended to submit his manuscript for review). He was specifically instructed by

DoD officials to e-mail the manuscript using unsecure systems even though the purpose

of the prepublication review was to determine whether classified information was

contained in the draft. Because such a request was contrary to appropriate security

protocols, Snodgrass instead hand-delivered the manuscript and DoD assigned the review

case number 19-SB-0052.




                                             4
         Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 5 of 10



   12. During a May 16, 2019, telephone phone call with DoD, Snodgrass is informed

that his manuscript would need to undergo a policy review in addition to a classification

review. No legal justification for DoD’s actions was provided.

   13. During telephone conversations on June 7, 2019, DoD informs Snodgrass that the

Joint Staff has not identified any classified information in the manuscript but is taking the

position that all conversations in “The Tank”, which refers to the Joint Chiefs of Staff

Conference Room within the Pentagon’s National Military Command Center, are for

non-attribution and is refusing to allow Snodgrass to publish any related information.

Additionally, DoD has stated it will refuse to identify in any redactions whether or not the

information is classified or being withheld for another reason.

   14. At a meeting with DoD officials on June 27, 2019, Snodgrass was again informed

that DoD OSD Policy was reviewing his manuscript and that DoD could ultimately

withhold any information without reason nor would it be required to explain why

material was withheld. Additionally, the request was reiterated that he delete all mentions

of “The Tank” throughout the manuscript.

   15. Through the period June 2019 to the present, Snodgrass repeatedly conversed

with DoD via e-mail, telephone and in person to address any requested editorial

modifications and particularly to submit examples of specific references that had been

publicly and officially released regarding information the Joint Chiefs was requiring to be

removed, even though the information was confirmed to him as unclassified.

   16. Indeed, numerous manuscripts have been cleared through the DoD prepublication

review process and contained information Snodgrass is being required to delete,

particularly involving conversations in and descriptions regarding “The Tank”, to


                                              5
         Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 6 of 10



include, but not limited to, those authored by former senior high-level DoD officials such

as Generals Hugh Shelton and Colin Powell, Admiral Bill McRaven and Secretaries of

Defense Donald Rumsfeld, Robert Gates, Leon Panetta and Ashton Carter.

   17. By letter dated July 17, 2019, DoD’s Director, Office of Litigation Counsel,

asserted that Snodgrass has a “duty to protect the confidences of Secretary Mattis.” It was

further claimed “release of such information would violate the public trust placed in Mr.

Snodgrass, as Secretary Mattis explained in guidance issued on October 3, 2017 (copy

enclosed).” No legal or regulatory citations were identified to support these statements.

The internal policy guidance that was identified, which fails to impose any legal

obligation upon any former DoD official, was ironically primarily authored by Snodgrass

in his capacity of SecDef Mattis’s Communications Director.

   18. Importantly, in the same letter of July 17, 2019, although later denied, the

statements at issue regarding “The Tank” are specifically identified as being

“unclassified”. The letter and statement speaks for itself.

   19. By letter dated July 24, 2019, the DoD Office of General Counsel noted that

Snodgrass’s “oath of office and personal integrity impart a special obligation to protect

such information regardless of classification.” Although this assertion is completely

without any legal foundation, DoD then threatened Snodgrass by stating “[t]here is a

range of potential consequences for violating that oath.” The provision then cited in the

letter, that of SECNAV Inst. 1929.6C, Administrative Separation of Officers, Encl. 6

(Dec. 15, 2005), as amended, actually includes reduction of an officer’s rank during

retirement.




                                              6
         Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 7 of 10



   20. By telephone conversation on August 20, 2019, Snodgrass was informed by the

Defense Office of Prepublication and Security Review Executive, which is the office that

spearheads classification review, that the entire review was completed, and that he should

receive his clearance letter “by the end of the day, or tomorrow morning at the latest.”

   21. But by telephone conversation and e-mail dated August 23, 2019, the Chief,

Defense Office of Prepublication and Security Review Executive, informed Snodgrass

that “senior leaders have directed my office to hold our response pending the outcome of

high-level discussions.”

   22. To date, not one word in Snodgrass’s manuscript has been identified as classified.

Upon information and belief, every federal office that has reviewed the manuscript has

confirmed it does not contain classified information. Only editorial changes were

requested by DoD, and Snodgrass is under no legal obligation to adopt any modifications

that does not touch upon classified information.

   23. The DoD, however, has deliberately delayed issuing formal and final approval of

Snodgrass’s manuscript as a retaliatory and punishing tactic, particularly with the consent

and apparent approval of former SecDef Mattis. Indeed, numerous sources from within

DoD have stated that final approval was intentionally withheld in order to allow SecDef

Mattis’s book to be published first. These tactics have succeeded and it has been reported

that SecDef Mattis’s book hypocritically contains his recollection of private and official

conversations with the political and military leadership of the United States, to include

the President, ostensibly in violation of the very loyalty and trust he sought to impose

upon Snodgrass.




                                             7
             Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 8 of 10



    24. These actions detailed above not only violate Snodgrass’s First Amendment

rights, but the DoD has constructively imposed an injunction upon Snodgrass that

prohibits the publication of his manuscript altogether. Proceeding to publication without

formal written DoD authorization could lead to civil liability.

    25. Based on the intentional actions of the DoD to knowingly and effectively enjoin

Snodgrass from publishing his manuscript, the publication date of Holding the Line will

need to be pushed back. Every delay of publication causes financial harm to Snodgrass.

                            FIRST CAUSE OF ACTION
                  (FIRST AMENDMENT/DECLARATORY JUDGMENT
               - RIGHT TO PUBLISH - CLASSIFICATION CHALLENGE)

    26. Snodgrass repeats and realleges the allegations contained in paragraphs 5 through

25 above, inclusive.

    27. Snodgrass properly and timely submitted, pursuant to one or more secrecy

agreements, his Manuscript for prepublication review.

    28. DoD is legally prohibited from precluding Snodgrass from publishing anything

other than classified information.

    29. Absent the identification of classified information, DoD has no legal right to

prevent Snodgrass from publishing information concerning “The Tank”, even if former or

current senior DoD officials object – including SecDef Mattis.

    30. Given its current position, DoD has effectively improperly classified information

that is, in fact, unclassified. The consequence of this action is to prohibit Snodgrass from

publishing or disseminating the information in his manuscript as to otherwise proceed to

publication subject him to legal action, which has been threatened in writing by DoD

officials.


                                             8
          Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 9 of 10



    31. DoD has failed to show that Snodgrass’ First Amendment right to publish is

outweighed by the government’s interest in efficiently carrying out its mission by

minimizing harms that are real, not merely conjecture.

    32. DoD has failed to demonstrate the existence of substantial government interests

that would enable it to prohibit the publication of unclassified information within

Snodgrass’ Manuscript.

    33. DoD’s restrictions imposed upon Snodgrass have been unduly vague and were not

narrowly confined to avoid infringement of his First Amendment rights. It has

unnecessarily restricted unclassified speech that does not serve to protect any substantial

government interest.

    34. Because DoD has impermissibly infringed upon Snodgrass’ right to publish

unclassified information in his Manuscript it has violated Snodgrass’ First Amendment

rights.

    35. Snodgrass desires to include only unclassified information in his Manuscript and

all efforts to engage with DoD to negotiate an amicable resolution were unsuccessful.

    36. Snodgrass has suffered or may suffer actual adverse and harmful effects,

including, but not limited to, possible civil or criminal penalties, and/or lost or

jeopardized present or future financial and employment opportunities.

    WHEREFORE, plaintiff Guy Snodgrass requests that the Court award him the

following relief:

    (1) Permanently and immediately enjoin DoD from restraining the publication of any

portion of unclassified text within his Manuscript;




                                               9
        Case 1:19-cv-02607 Document 1 Filed 08/29/19 Page 10 of 10



   (2) Declare that Snodgrass possesses a First Amendment right to publish any

unclassified information that was redacted from his Manuscript;

   (3) Declare and find that all of the text in the Manuscript is unclassified;

   (4) Award Snodgrass the costs of the action and reasonable attorney fees under the

Equal Access to Justice Act or any other applicable law;

   (5) Award any appropriate compensation to Snodgrass for any losses suffered or

expenses incurred due to the defendant’s actions; and

   (6) grant such other relief as the Court may deem just and proper.

Date: August 29, 2019

                                              Respectfully submitted,

                                                     /s/
                                              __________________________
                                              Mark S. Zaid, Esq.
                                              D.C. Bar #440532
                                              Mark S. Zaid, P.C.
                                              1250 Connecticut Avenue, N.W.
                                              Suite 700
                                              Washington, D.C. 20036
                                              (202) 454-2809
                                              (202) 330-5610 fax
                                              Mark@MarkZaid.com

                                              Attorney for Plaintiff




                                             10
